               Case 2:19-cr-00159-MCE Document 134 Filed 03/17/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00159-MCE
12                                    Plaintiff,          STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING TECHNOLOGY
13                             v.                         DURING SENTENCING; ORDER
14   FILEMON PADILLA-MARTINEZ,                            DATE: March 18, 2021
                                                          TIME: 10 a.m.
15                                   Defendant.           COURT: Hon. Morrison C. England, Jr.
16

17                                                    BACKGROUND
18           On September 12, 2019, a grand jury indicted defendant Filemon Padilla-Martinez with

19 violations of 21 U.S.C. §§ 846, 841(a)(1) – Conspiracy to Manufacture at least 1,000 marijuana plants

20 (Count One); 21 U.S.C. § 841(a)(1) – Manufacture of at least 1,000 Marijuana Plants (Count Two), and;
21 18 U.S.C. § 1361 – Depredation of Public Lands and Resources (Counts Three). ECF No. 22. The

22 defendant pleaded guilty to Counts One and Three of the indictment on January 14, 2020. ECF No. 34.

23 The parties are prepared to proceed with sentencing on March 15, 2021. ECF No. 125.

24           On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
27 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

28 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

                                                           1
     STIPULATION REGARDING USE OF VIDEOCONFERENCING
30   TECHNOLOGY; ORDER
               Case 2:19-cr-00159-MCE Document 134 Filed 03/17/21 Page 2 of 5


 1 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 2 § 15002(b)(2).

 3           On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 6 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 7 functioning of the federal courts generally.”

 8           On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 9 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure
10 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

11 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

12 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

13 safely take place in person.

14           In order to authorize change of plea and sentencing hearings by remote means, however, the

15 CARES Act—as most recently re-implemented by General Order 628—also requires district courts in

16 individual cases to “find, for specific reasons, that felony pleas or sentencings in those cases cannot be

17 further delayed without serious harm to the interests of justice.” General Order 628 further requires that

18 the defendant consent to remote proceedings. Finally, the remote proceeding must be conducted by

19 videoconference unless “videoconferencing is not reasonably available.” In such cases, district courts

20 may conduct hearings by teleconference.
21           The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 628 have been satisfied in this case. They request that the Court enter an order making

23 the specific findings required by the CARES Act and General Order 628. Specifically, for the reasons

24 further set forth below, the parties agree that:

25           1)       The sentencing hearing in this case cannot be further delayed without serious harm to the

26 interest of justice, given the public health restrictions on physical contact and court closures existing in
27 the Eastern District of California; and

28           2)       The defendant waives his physical presence at the hearing, consents to a remote hearing

                                                          2
     STIPULATION REGARDING USE OF VIDEOCONFERENCING
30   TECHNOLOGY; ORDER
               Case 2:19-cr-00159-MCE Document 134 Filed 03/17/21 Page 3 of 5


 1 by videoconference, and counsel joins in that waiver.

 2                                                    STIPULATION

 3           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5           1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 6 to exist in California on March 4, 2020.

 7           2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 8 National Emergency in response to the COVID-19 pandemic.

 9           3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

10 other public health authorities have suggested the public avoid social gatherings in groups of more than

11 10 people and practice physical distancing (within about six feet) between individuals to potentially

12 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

13 and vaccines are not yet widely available.

14           4.       These social distancing guidelines – which are essential to combatting the virus – are

15 generally not compatible with holding in-person court hearings.

16           5.       On March 17, 2020, this Court issued General Order 611, noting the President and

17 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

18 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

19 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020.
21           6.       On March 18, 2020, General Order 612 was issued. The Order closed each of the

22 courthouses in the Eastern District of California to the public. It further authorized assigned district

23 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

24 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

25 by the pandemic.

26           7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

27 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

28 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

                                                           3
     STIPULATION REGARDING USE OF VIDEOCONFERENCING
30   TECHNOLOGY; ORDER
               Case 2:19-cr-00159-MCE Document 134 Filed 03/17/21 Page 4 of 5


 1 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 2 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 3 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 4 district judges; two of those positions are currently vacant and without nominations). The report further

 5 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 6 guidance regarding gatherings of individuals.

 7           8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 8 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 9           9.       On May 13, 2020, General Order 618 issued, continuing court closures until further

10 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

11           10.      On June 29, 2020, General Order 620 issued, finding that felony pleas and sentencing

12 hearings could not be conducted in person without seriously jeopardizing public health and safety.

13           11.      On September 30, 2020, General Order 624 issued, finding that felony pleas and

14 sentencing hearings still could not be conducted in person without seriously jeopardizing public health

15 and safety.

16           12.      On January 4, 2021, General Order 628 issued, finding that felony pleas and sentencing

17 hearings still could not be conducted in person without seriously jeopardizing public health and safety.

18           13.      Given these facts, it is essential that Judges in this District resolve as many matters as

19 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

20 hearings now, this District will be in a better position to work through the backlog of criminal and civil
21 matters once in-person hearings resume.

22           14.      The defendant has an interest in resolving his case by proceeding to sentencing. Were

23 this Court to delay the hearing until a time when the proceeding may be held in person, the defendant’s

24 interest in furthering his case toward sentencing would be thwarted. The sentencing hearing in this case

25 accordingly cannot be further delayed without serious harm to the interests of justice.

26 //
27 //

28 //

                                                            4
     STIPULATION REGARDING USE OF VIDEOCONFERENCING
30   TECHNOLOGY; ORDER
               Case 2:19-cr-00159-MCE Document 134 Filed 03/17/21 Page 5 of 5


 1           15.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3           IT IS SO STIPULATED.

 4    Dated: March 16, 2021                                     PHILLIP A. TALBERT
                                                                Acting United States Attorney
 5

 6                                                              /s/ ADRIAN T. KINSELLA
                                                                ADRIAN T. KINSELLA
 7                                                              Assistant United States Attorney
 8
      Dated: March 16, 2021                                     /s/ CLEMENTE JIMENEZ
 9                                                              CLEMENTE JIMENEZ
10                                                              Counsel for Defendant
                                                                FILEMON PADILLA-MARTINEZ
11

12                                                      ORDER
13           1.       The Court adopts the findings above.
14           2.       Further, the Court specifically finds that:
15                    a)      The sentencing hearing in this case cannot be further delayed without serious
16           harm to the interest of justice; and,
17                    b)      The defendant has waived his physical presence at the hearing and consents to
18           remote hearing by videoconference.
19           3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20 of the CARES Act, and General Order 628, the sentencing hearing in this case will be conducted by
21 videoconference.

22           IT IS SO ORDERED.
23           Dated: March 17, 2021
24

25

26
27

28

                                                            5
     STIPULATION REGARDING USE OF VIDEOCONFERENCING
30   TECHNOLOGY; ORDER
